Citation Nr: 1124419	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-38 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits for spina bifida under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran had service in Vietnam from August 1968 to August 1969.  The appellant is the Veteran's adult daughter and seeks benefits under 38 U.S.C.A. § 1805.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was born in August 1990, and her birth records contain no evidence of a diagnosis of spina bifida.

A July 2003 private report of x-rays from Dr. "R.W." shows that the appellant was examined for a follow-up of her orthopedic management following her sacral teratoma removal.  Dr. R.W. indicated that the appellant was born with a large sacral teratoma.  X-ray results revealed spina bifida deformities on multiple levels from L3 to L5.  The appellant was assessed with spina bifida.

VA will pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam Veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  

"Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  VA's General Counsel concluded that, for purposes of title 18 benefits, the term spina bifida referred to a defective closure of the bony encasement of the spinal cord, but did not include other neural tube defects such as anencephaly and encephalocele.  VAOPGCPREC 5-99.  

It is important for the appellant to understand that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the Veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).

The appellant's birth records contain no evidence of treatment for, or diagnosis of, spina bifida.  While the July 2003 X-ray report shows that there were findings consistent with spina bifida, the X-rays themselves are not available for review.  As the diagnosis of this disability is a threshold determination that must be made before benefits may be granted, the Board determines that a medical opinion is necessary to establish the nature of the appellant's disability.  

The Board notes that, while the Veteran's claims file is located with the RO in Denver, Colorado, the appellant lives in Welaka, Florida.  The examination should be conducted at the nearest facility with the ability to examine the appellant.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided a VA examination to determine whether she manifests any form of spina bifida other than spina bifida occulta.

If possible, the examination should be conducted at the closest available VA facility to the appellant. The appellant lives in Welaka, Florida.

The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests, including x-rays, and studies should be accomplished and included in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability) that the appellant has any form of spina bifida other than spina bifida occulta.

In rendering an opinion, the examiner is asked to address the appellant's birth records and the July 2003 report from Dr. R.W.

A rationale should be provided for all opinions rendered.  The opinion should address the particulars of this appellant's medical history and the relevant medical science as applicable to this claim.

However, if the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Then, readjudicate the appellant's claim for benefits for spina bifida under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran (the Veteran's service in Vietnam may need to be confirmed), with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the appellant, she and her representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


